In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 09-179V
                                        Filed: March 1, 2016
                                         Not to be Published

*************************
                          *
DALIBOR HRADEK            *
and DEBBY HRADEK,         *
parents of F.H., a minor, *
                          *
       Petitioners,       *                                   Autism; Petitioners’ Motion for a
                          *                                   Decision Dismissing the Petition;
               v.         *                                   Insufficient Proof of Causation; Vaccine
                          *                                   Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND   *
HUMAN SERVICES,           *
                          *
       Respondent.        *
                          *
*************************


                                                  DECISION

        On March 23, 2009, Petitioners filed a Petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program (“the Program”),1 alleging that various vaccinations
injured F.H. However, on March 1, 2016, Petitioners moved for a decision dismissing their
petition, acknowledging that they will be unable to prove they are entitled to compensation in the
Program. Petitioners’ Motion represents that Respondent does not oppose Petitioners’ request.

        It is clear from the record in this case that Petitioners are not able to demonstrate either
that F.H. suffered a “Table Injury” or that F.H.’s injuries were “actually caused” by a
vaccination. Thus, this case is dismissed. The Clerk shall enter judgment accordingly.

IT IS SO ORDERED.

                                                              s/George L. Hastings, Jr.
                                                              George L. Hastings, Jr.
                                                              Special Master


1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.